





CITATION: Langston v. Landen, 2011
      ONCA 242



DATE: 20110328



DOCKET: C53093



COURT OF APPEAL FOR ONTARIO



Doherty, LaForme and Epstein JJ.A.



BETWEEN



Charles Langston, Ernie Sheriff, Jakmin Investments
          Ltd., Tzvi Mond, Eva Carr, Soad Charitable Foundation, Bikur Cholim Jewish
          Volunteer Services, SheArim, Yesodei Cholim, Zareinu, Queensway General
          Hospital, Toronto General Hospital, the Toronto Humane Society, Alzheimer
          Society of Canada, Canadian Friends of Birkat Moshe, Capuchin Outreach for
          the Poor, Parkdale, the Parkinson Foundation of Canada, the Scott Mission,
          the Estate of Lorraine Penna, the Estate of Mikey Drutz, the Estate of Murray
          Osheroff,
the Estate Trustee During Litigation for the Estate of Paul
          Penna




Plaintiff (Respondent)



and



Barry Landen
, Pauline Landen and 1435031 Ontario
          Limited



Defendant (Appellant)



Phil Downes and Graeme A. Hamilton, for appellant



Matthew P. Sammon and Paul-Erik Veel, for the respondent



Heard:  March 25, 2011



On appeal from the sentence imposed by Justice Greer of the Superior
          Court of Justice on November 24, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We would not interfere with the sentence.  The context in which the
    contempts occurred was a very important consideration and was properly
    emphasized by the motion judge in determining the sentence needed to adequately
    vindicate the due administration of justice.

[2]

The motion judge did not owe deference to the trustees submissions on
    sentence. She had to give them careful consideration and there is no reason to
    think she did not.  While it would have been preferable had the motion judge
    advised counsel that she was considering a significantly longer sentence than
    that suggested by either counsel, we would not characterize the failure to do
    so as an error in principle.  In any event, the ultimate question is the
    fitness of the sentence imposed and we are satisfied that this sentence was fit
    in the circumstances.

[3]

The appeal is dismissed.  Costs to the estate trustee (respondent) in
    the amount of $15,000, inclusive of disbursements and HST.


